United States Court of Appeals
                     For the First Circuit


No. 14-1335

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                      RAYMON VARGAS-GARCÍA,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                             Before

                    Kayatta, Selya and Lipez,
                          Circuit Judges.


     Irma R. Valldejuli on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Juan Carlos Reyes-Ramos, Assistant United States
Attorney, on brief for appellee.


                          July 16, 2015
            SELYA, Circuit Judge.       Disappointed by a sentence that

was six months longer than he had hoped, defendant-appellant Raymon

Vargas-García appeals on two grounds: that the sentence lacks

adequate explanation and that it is substantively unreasonable.

While his disappointment is understandable, his claims of error

are without merit.    Accordingly, we affirm.

                                       I.

                                 Background

            "Since this appeal trails in the wake of a guilty plea,

we draw the facts from the plea agreement, the change-of-plea

colloquy, the undisputed portions of the presentence investigation

report   (PSI   Report),   and   the    transcript   of   the   disposition

hearing."   United States v. Rivera-González, 776 F.3d 45, 47 (1st

Cir. 2015).     In July of 2013, the defendant was arrested after a

search of his residence in Ponce, Puerto Rico, turned up 79 "decks"

of heroin, a marijuana cigarette, $7,757 in cash, two loaded guns,

and an assortment of ammunition.            The defendant admitted his

ownership of the seized items and asserted that he possessed the

firearms to protect himself "from rival gang members."

            A federal grand jury subsequently returned a two-count

indictment against the defendant.           One count charged him with

possession with intent to distribute controlled substances.            See

21 U.S.C. § 841(a).        The other charged him with possession of

firearms in furtherance of a drug-trafficking crime. See 18 U.S.C.


                                       - 2 -
§ 924(c).    The latter count carried a five-year mandatory minimum

and a maximum sentence of life imprisonment, to run consecutively

to   any   sentence    imposed     for    the   underlying    drug-trafficking

offense.    See id. § 924(c)(1)(A), (D)(ii).

            Although        the   defendant       initially   maintained   his

innocence, he later had a change of heart and entered into a plea

agreement    with     the    government    (the     Agreement).    Under   the

Agreement, the defendant agreed to plead guilty to the firearms

count, and the government agreed to drop the drug-trafficking

count.     The parties jointly agreed to recommend a sentence of 84

months' imprisonment.

            The district court accepted the defendant's guilty plea.

When received, the PSI Report did not contain a recommended

guideline sentencing range but, rather, simply noted that section

924(c) mandated a minimum term of imprisonment of five years.              The

PSI Report also explained that, in 2010, the defendant had been

convicted of three violations of Puerto Rico law arising out of

his illegal possession of a charged semiautomatic weapon. In 2013,

while serving a 15-year probationary term for those convictions,

the defendant was arrested for possession of a controlled substance

and counterfeiting a license.1            Those charges are still pending,

but the probationary term on the earlier charges was revoked and


      1That arrest antedated the defendant's arrest for the crimes
charged in this case.


                                          - 3 -
a Commonwealth court sentenced the defendant to serve not only his

original 15-year incarcerative term but also an additional 17

months.

           At the disposition hearing, defense counsel urged the

court to hew to the agreed 84-month term of immurement and to run

the   sentence    concurrently   with    the    unexpired   portion   of    the

defendant's      Puerto   Rico   sentence.         The    prosecutor,      too,

recommended the 84-month sentence but suggested that it should run

consecutively to the Puerto Rico sentence.               After acknowledging

the parties' positions, the district court stated:

                       The   Court    will   consider   the
                  seriousness of the offense, the need to
                  promote respect for the law, as well as
                  the other factors contemplated in [18
                  U.S.C. § 3553(a)]. Before the Court is
                  a   24-year-old   individual   with   two
                  dependents, he has a high school diploma.
                  He is in good health and has no history
                  of illegal drug use. However, he has a
                  history of mental health.     He has two
                  prior criminal arrests, one that resulted
                  in a criminal conviction and one that is
                  pending resolution.

The court proceeded to impose a 90-month term of immurement, to

run consecutively to any other sentence then being served.                 This

timely appeal followed.2


      2Although the Agreement contains a waiver-of-appeal clause,
that clause conditioned the waiver on the imposition of a sentence
in "accordance with the terms and conditions set forth in the
Sentence Recommendation provisions of [the Agreement]."        The
sentence imposed by the district court was longer than that
envisioned by the parties and, thus, was not within the compass of


                                        - 4 -
                                        II.

                                      Analysis

            Appellate review of federal criminal sentences employs

a binary mechanism: a reviewing court must first examine claims

relating to the procedural aspects of the sentence and then examine

claims relating to its substantive reasonableness.                      See United

States v. Clogston, 662 F.3d 588, 590 (1st Cir. 2011); United

States v. Martin, 520 F.3d 87, 92 (1st Cir. 2008).                   Throughout,

review is for abuse of discretion.            See Clogston, 662 F.3d at 590.

            1.    Procedural Reasonableness.          In the case at hand, the

defendant   begins      with    a   procedural      attack   alleging    that   the

district court did not adequately explain the rationale for the

sentence.      Because no contemporaneous objection was interposed at

sentencing, "the plain error standard supplants the customary

standard of review."           United States v. Dávila-González, 595 F.3d

42, 47 (1st Cir. 2010).          To prevail under plain error review, the

defendant must show "(1) that an error occurred (2) which was clear

or   obvious     and   which    not   only    (3)   affected   the   defendant's

substantial rights, but also (4) seriously impaired the fairness,

integrity, or public reputation of judicial proceedings."                   United

States v. Duarte, 246 F.3d 56, 60 (1st Cir. 2001).




the Sentence Recommendation provision. Consequently, the waiver-
of-appeal clause does not pretermit this appeal.     See, e.g.,
Rivera-González, 776 F.3d at 49.


                                         - 5 -
              Our appraisal of the defendant's procedural challenge

starts with 18 U.S.C. § 3553(c), which provides that "[t]he court,

at the time of sentencing, shall state in open court the reasons

for its imposition of the particular sentence[.]"                        This statute

obliges a sentencing court to "adequately explain the chosen

sentence to allow for meaningful appellate review and to promote

the perception of fair sentencing."                   Gall v. United States, 552

U.S.    38,   50     (2007).     The    adequacy          of   a   sentencing    court's

explanation must be judged case by case, but this requirement

consistently has been "read in a practical, common-sense way."

Dávila-González, 595 F.3d at 48.

              One overarching principle can be gleaned from the case

law.     It is clear beyond peradventure that the sentencing court

need only identify the main factors behind its decision.                             See

United States v. Turbides-Leonardo, 468 F.3d 34, 40-41 (1st Cir.

2006).    The court need not "be precise to the point of pedantry."

Id. at 40.

              In    this    instance,    there       is   no   applicable      guideline

sentencing         range;   instead,     the     statutory         mandatory     minimum

sentence is the guideline sentence.              See Rivera-González, 776 F.3d

at 49.    Under those circumstances ─ that is, when application of

the    sentencing      guidelines      yields    a    single       guideline    sentence

rather than a guideline sentencing range ─ a sentence in excess of

the guideline sentence is treated as an upward variance.                             See


                                           - 6 -
United States v. Oquendo-Garcia, 783 F.3d 54, 56 (1st Cir. 2015);

Rivera-González, 776 F.3d at 49.       It follows that the sentence

imposed here constitutes an upward variance of 30 months over the

guideline sentence of 60 months.     See 18 U.S.C. § 924(c)(1)(A)(i);

USSG §2K2.4(b).     This may be significant because an upwardly

variant sentence typically requires a fuller explanation than a

guideline sentence.   See Gall, 552 U.S. at 50; Turbides-Leonardo,

468 F.3d at 41.

            In this case, the explanation for the imposed sentence

is admittedly skimpy.        Nevertheless, we think it not clearly

insufficient: at the disposition hearing, the district court took

pains to reference the defendant's significant criminal history,

the seriousness of the offense of conviction, and the need to

promote respect for the law.3        Given the facts of this case

(including the absence of any contemporaneous objection), no more

was exigible.   After all,    "[w]here the record permits a reviewing

court to identify both a discrete aspect of an offender's conduct

and a connection between that behavior and the aims of sentencing,

the sentence is sufficiently explained to pass muster under section

3553(c)."    United States v. Fernández-Cabrera, 625 F.3d 48, 54




     3 The district court also took into account potentially
mitigating factors, such as the defendant's youth and his history
of mental health problems.


                                    - 7 -
(1st Cir. 2010).     We conclude, therefore, that no clear or obvious

"lack of explanation" error occurred.

            Nor was the district court obliged to explain why it

rejected    the    parties'   joint   recommendation   for   an   84-month

sentence.   See United States v. Ruiz-Huertas, __ F.3d __, __ (1st

Cir. 2015)[No. 14-1038, slip op. at 9].       Though a sentencing court

may have a duty to explain why it chose a particular sentence, it

has "no corollary duty to explain why it eschewed other suggested

sentences."      United States v. Vega-Salgado, 769 F.3d 100, 104 (1st

Cir. 2014).

            2.    Substantive Reasonableness.    This brings us to the

defendant's contention that the length of the sentence renders it

substantively unreasonable.       Though the defendant did not raise

this claim below, the standard of review is in doubt.               As we

recently explained, most courts hold that an objection in the

district court is not needed to preserve a claim that a sentence

is substantively unreasonable.        See Ruiz-Huertas, __ F.3d at __

[slip op. at 10] (discussing this question and collecting cases).

While a pair of First Circuit cases have expressed a contrary view

(albeit without any analysis of the issue), see id. at __ n.4 [slip

op. at 10 n.4], we need not resolve this apparent anomaly today.

Even if we assume, favorably to the defendant, that our review is

for abuse of discretion, the defendant's claim of error founders.

We explain briefly.


                                      - 8 -
          The "touchstone of abuse of discretion review in federal

sentencing is reasonableness."      United States v. Vargas-Dávila,

649 F.3d 129, 130 (1st Cir. 2011).      Reasonableness is itself an

inherently fluid concept.      See Martin, 520 F.3d at 92.     Thus, in

any given case, "[t]here is no one reasonable sentence . . . but,

rather, a universe of reasonable sentencing outcomes."        Clogston,

662 F.3d at 592.

          When     reviewing   a   challenge   to   the     substantive

reasonableness of a sentence, substantial deference is due to the

sentencing court's discretion. See Gall, 552 U.S. at 51; Clogston,

662 F.3d at 593.    This deferential approach recognizes that though

"[a] sentencing court is under a mandate to consider a myriad of

relevant factors, . . . the weighting of those factors is largely

within the court's informed discretion."       Clogston, 662 F.3d at

593.   Even when the court imposes a non-guideline sentence, a

reviewing court must afford "due deference to the district court's

decision that the § 3553(a) factors, on a whole, justify the extent

of the variance."    Martin, 520 F.3d at 92 (quoting Gall, 552 U.S.

at 51).   Fidelity to this deferential standard requires that a

challenge based on substantive reasonableness must comprise more

than a thinly disguised attempt by the defendant "to substitute

his judgment for that of the sentencing court."           Clogston, 662

F.3d at 593.




                                    - 9 -
              In the last analysis, a challenge to the substantive

reasonableness of a sentence turns on whether the sentencing court

has offered a plausible rationale for the sentence and whether the

sentence itself represents a defensible result.                  See United States

v. Flores-Machicote, 706 F.3d 16, 25 (1st Cir. 2013); Martin, 520

F.3d at 96.        Here, the court's sentencing rationale was plausible:

as we already have explained, the court's reasoning stressed the

significant        nature   of    the   defendant's     criminal    history,    the

seriousness of the offense, and the need to promote respect for

the    law.        While    the    defendant     points     to   some   mitigating

considerations, a sentencing court is entitled to conduct an

appropriate triage and weigh some factors more heavily than others.

See United States v. Madera-Ortiz, 637 F.3d 26, 32 (1st Cir. 2011).

              We    likewise      conclude    that    the    challenged    sentence

embodies a defensible result.             Sentences are subject to what has

been called the "parsimony principle."                      See, e.g., Turbides-

Leonardo, 468 F.3d at 41.           This principle, enshrined in 18 U.S.C.

§ 3553(a), directs the court to "impose a sentence sufficient, but

not greater than necessary" to achieve the legitimate goals of

sentencing.        Given the serious nature of the offense of conviction

and the tarnished record of the offender, the challenged sentence

can reasonably be viewed as no greater than necessary to achieve

such   valid       sentencing     objectives     as   punishment,       deterrence,




                                             - 10 -
incapacitation, and the need to promote respect for the law.             See

18 U.S.C. § 3553(a)(2)(A)-(C).

            To   cinch   matters,   the   defendant   concedes   that   some

upward variance from the guideline sentence — from 60 months to 84

months — was reasonable.        His argument is that even though an

increase of this magnitude would have been acceptable, a variance

that went six months further was substantively unreasonable.            Yet,

the defendant has not plausibly explained why an 84-month sentence

would be substantively reasonable but a 90-month sentence would

not.   In view of the relatively small spread between the sentence

that the defendant concedes would have been appropriate (84 months)

and the sentence that he contends was inappropriate (90 months),

we cannot say that the sentence imposed either falls outside the

universe of reasonable sentencing outcomes or fails to represent

a defensible result.

                                    III.

                                Conclusion

            We need go no further. For the reasons elucidated above,

the sentence is

Affirmed.




                                     - 11 -